DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
 
Notes on Claim Interpretation
Examiner notes that the embodiment where the bag claimed in claim 1 (that is a bag having two sealed side edges and a bottom panel; lines 6-7 of claim 1) also is foldable as claimed in claim 16 appears to be supported in paragraph 0035 of Applicant’s Published Application US 2020/0031562, where it is disclosed that the bottom may include folds (if the bag has a bottom panel that is formed via folding, there must be two folds). Therefore, no 35 U.S.C. 112(a) rejection has been made.

Claims 1, 3-5, 7-13, 16, 17 and 21 are allowable
The prior art of record does not teach or suggest, and a search of the prior art did not uncover, a reference or combination of references that teach or suggest a liner shaped and configured to form a bag as claimed, including the bag having two sealed side edges and a bottom panel, in combination with the liner having two bubbles layers as claimed, including an interstitial layer between the first and second bubble layers. Examiner interprets the recitation “interstitial” as requiring that the “interstitial layer” is between the first and second bubble layers, because the specification clearly uses the term “interstitial” in the sense that the term “interstitial” indicates “between the first and second bubble layers”. See throughout specification, including paragraph 0008 of Applicant’s Published Application US 2020/0031562. Close prior art USPN 4,679,242 discloses a bag having two bubbles layers, but does not teach or suggest that the bag is in the form of a bag having two sealed side edges and a bottom panel, and also not does not teach or suggest an interstitial layer between the two bubble layers. A search through the prior art did not uncover a teaching or suggestion that a bag having two sealed side edges and a bottom panel have two bubble layers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the second outer layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim 14 recites the limitation "the second outer layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Examiner notes that the recitation "the second outer layer" in lines 1-2 of claim 14 lacks antecedent basis (see 35 U.S.C. 112(b) rejection of claim 14 above). This rejection is made under the assumption that a "second outer layer" is not intended to be recited in claim 14 (because it is not recited in claim 1, and claim 14 recites "the second outer layer" [claim 14 depends upon claim 1]). In regard to the substance of the 35 U.S.C. 112(d) rejection, claim 14 does not further limit claim 1 (assuming a "second outer layer" is not intended to be recited in claim 14) because claim 1 already requires that the liner (which includes the first outer layer) is “shaped and configured to form a bag” (lines 6-7 of claim 1): if the liner is “shaped and configured to form a bag”, the liner is also “shaped and configured to form a container”, because a bag is a container.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788